On the conceded facts the motions to vacate the awards were not made within three months after such awards were filed or delivered. (Civ. Prae. Act, § 1463.) Having invoked the statutory remedy to vacate an award by motion, pursuant to the provisions of article 84 of the Civil Practice Act, respondents are bound by the provisions with respect to the time within which a motion may be made to vacate an award. (Matter of Bond [Shubert], 264 App. Div. 484, affd. 290 N. Y. 901; Matter of Starrett Realty Renting Co. [Laurel Printing Co.], N. Y. L. J., March 2, 1949, p. 770, col. 5; Matter of Mayo Realty Corp., 68 N. Y. S. 2d 843.) Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.